Opinion by
W. D. Porter, J.,
The defendants were joint makers of the promissory note upon which this action was brought. It was contended in the court below that it was apparent upon the face of the instrument that the date had been changed. The court upon inspection of the instrument so held and required the plaintiff to pro*105duce evidence explaining the alteration before admitting the note in evidence. The plaintiff testified that when Calvert brought to him the note for the purpose of obtaining the money the date was blank, that he called Calvert’s attention to this, saying, “ It ain’t fight, the month ain’t on it nor the year; ” that Calvert replied, “ I can fix that when the other is all right.” He testified that he gave Calvert a pen and ink and that the latter then filled in the blank for the date in the manner in which it appeared upon the note at the trial. He also testified that when, on August 10, 1896, he spoke to Morrow about this note, the latter asked to see it, that plaintiff got the note and showed it to him and that Morrow said, “ Yes, I signed that note for Mr. Calvert.” James Lance testified that he was present when the plaintiff showed the note to Hugh Morrow, and that Morrow said it was all right.
When one who has signed a note, leaving the date blank, delivers it in that condition to a joint maker for the purpose of raising money upon it, he thereby impliedly authorizes that joint maker to fill in the date as of the time when the note is actually negotiated. If Morrow signed the note and delivered it to Calvert, leaving the date blank, for the purpose of raising money upon it, and Calvert filled in the date when the note was actually negotiated, Morrow was bound by his act. If the testimony of Lance, that Morrow filled in the date just as it appeared upon the note at the trial, was true, then anything that might have been suspicious in the appearance of the note was explained,,the plaintiff had met the burden by law imposed upon him and there was no error in admitting the note in evidence : Miller v. Stark, 148 Pa. 165; Hartley & Company v. Corboy, 150 Pa. 23 ; Craighead v. McLoney, 99 Pa. 211.
The evidence of the ratification of the note by Morrow, on August 10, 1896, was contradicted, and the facts were for the jury under the conflicting testimony. The defendant requested the court to charge that: “ Even if the jury did believe that Lance showed the |700 note to Morrow, and he took the note in his own hands, unless Morrow’s attention was called to the change or alteration in the note and he noticed that, it would not be satisfactory evidence to hold Morrow.” This point was refused, which ruling is the subject of the seventh and eighth assignments of error. We are not convinced, in view of the *106evidence in the case, that this ruling was erroneous. Whether the date of the note had actually been changed was a question of fact for the jury, and whether if there had been an alteration it was of such a character that Morrow ought to have seen it was also for the jury to determine. If the note had been changed it was within the power of Morrow, in the absence of evidence that the change involved a crime, to acquiesce in and ratify the alteration: Kennedy v. Lancaster County Bank, 18 Pa. 347; Nesbitt v. Turner, 155 Pa. 429. If Morrow asked to see the note, and having taken it into his hands examined it and said, “ Yes, I signed that note for Mr. Calvert,” or “It is all right,” that was sufficient to warrant a finding that he ratified and adopted the instrument in the condition in which it then was. If there was anything in the character of the instrument, or the circumstances, which might have misled him into a mistaken acquiescence, such matters were for the consideration of the jury.
The judgment is affirmed.